DETAILED ACTION
This action is in response to the RCE and Amendment dated 29 March 2021.  Claims 1, 11 and 16 are amended.  No claims have been added or cancelled.  Claims 1-4 and 6-20 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Suggestion
Examiner suggests adding a modified combination of dependent claims 9 and 10 to the independent claims.  Specifically, a multi-tenant server where each tenant has established a different custom preview interface for its user’s particular search results.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (US 2008/0235608 A1) in view of Denise (US 7,797,635 B1) and further in view of Fey et al. (US 2015/0160806 A1).

As for independent claim 1, Prabhu teaches a method comprising:
receiving, at a server system of a search service, a custom preview definition that specifies code usable to generate a custom preview interface for search results that correspond to data records of a particular record type, wherein the custom preview definition is received from a user of the search service [(e.g. see Prabhu paragraphs 0044-0046, 0059) ”A user's selections of options for the content and arrangement of search results are received (block 502). Then, the selections are stored as preferences corresponding to the user (block 504). For example, one or more of the clients 104(n) of FIG. 1 may execute respective ].
receiving, at the server system from a client device, a search query from a particular user of the search service [(e.g. see Prabhu paragraph 0052 and Fig. 3 numeral 306) ”One or more characters input via the search portion are received (block 306). The client 104(n) in the above example may provide one or more characters via the search portion to specify a search. For example, to search for information on the "National Football League" the term "National Football League" or characters "N", "F", "L" may be input and communicated to the service provider 102(m)”].
based on the search query, the server system providing one or more search results to the client device, wherein a first search result, of the one or more search results corresponds to a first data record maintained by the server system [(e.g. see Prabhu paragraphs 0016, 0026, 0052) ”Then, a search is performed based upon the input characters (block 308). For ].
receiving, by the server system from the client device, user input identifying the first search result of the one or more search results [(e.g. see Prabhu paragraph 0047) ”a user may interact with one or more selectable portions exposed in a user interface 116' to select search options 114(i) for search results 112(j) obtained from a search 108(1) service which are displayed via the user interface 116'”].
identifying the record type of the first data record [(e.g. see Prabhu paragraphs 0016, 0026, 0052) ”Then, a search is performed based upon the input characters (block 308). For example, the service provider 102(m) in response to input characters N", "F", "L" may execute a search 108(1) service to perform a search and/or obtain corresponding search results 112(j) … the user performs a search via the search service, the results ].  Examiner notes that Prabhu teaches a term called “scope” which is used to define the type of a search result.
retrieving, the specified code to facilitate display of the custom preview interface for the first search result at the client device [(e.g. see Prabhu paragraphs 0027, 0046, 0055) ”A page of search results is output having the layout specified by the determined preferences (block 312). For example, search preferences 128 determined in response to the search for "National Football League" may specify a plurality of scopes to search, such as web, news and images. The search preferences 128 may further indicate the arrangement of those scopes. For instance, search preferences 128 may indicate that each scope will be on a separate tab and the order of the tabs, such as news then images then web. A variety of options for the content and arrangement of the results as well as other characteristics may be specified by search preferences 128 … specify a customized layout of search results 112(j). Layout as used herein may refer not only to the content included in the search results 112(j), but also to the arrangement of those ].

Prabhu does not specifically teach in response to receiving the user input identifying the first search result, selecting, by the server system, the preview interface.  However, in the same field of invention, Denise teaches:
in response to receiving the user input identifying the first search result, selecting, by the server system, the preview interface [(e.g. see Denise col 2 line 65 – col 3 lines 10, col 4 lines 21-28, 39-49 and Fig. 3 and 4) ”FIG. 3 illustrates an interface 300 that may be displayed in response to selection of a search result (e.g., Search Result 4) in the interface 200. The interface 300 includes a search results portion 305 and a content portion 310. The search results portion 305 provides a representation of the search results included in the list of search results 205 while the content portion 310 displays a representation of content corresponding to a selected search result … The interface 400 includes a search results portion 405 and a content portion 410, each of which has been updated based on the selection of Result 2 while the user was reviewing electronic content corresponding to Result 4. For instance, ].  Examiner notes that selection of a search result loads the associated preview for that search result, however, the interface loaded is not customized for a particular result.
Therefore, considering the teachings of Prabhu and Denise, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add in response to receiving the user input identifying the first search result, selecting, by the server system, the preview interface, as taught by Denise, to the teachings of Prabhu because it provides an enhanced user experience by making search results review more efficient and allowing the user to review additional search results and monitor which results the user has reviewed without having to navigate back to the list of search results (e.g. see Denise col 3 lines 10-16).

Prabhu and Denise do not specifically teach determining that the record type of the first data record matches the particular record type associated with the custom preview definition or selecting, by the server system, the custom preview interface for the first search result based on a record type of the first data record corresponding to the first search result.  However, in the same field of invention, Fey teaches:
determining that the record type of the first data record matches the particular record type associated with the custom preview definition [(e.g. see Fey paragraphs 0052, 0053) ”The particular cards that are provided for presentation in an answer box may be selected, in part, based on a category for the query 109. For example, cards that are provided for presentation in response to a query that has been classified as a weather query may include an initial card that presents current weather, e.g., weather conditions at the time of the query, in a particular location, e.g., a location specified in the query or other location data received with the query, and additional cards for presenting a five day forecast, an hourly forecast, and past weather information. Similarly, cards that are provided for presentation in response to a query that has been classified as a finance query may include an initial card that presents a chart that illustrates financial information, such as a stock performance chart, and/or other information about a financial security that is ].
selecting, by the server system, the custom preview interface for the first search result based on a record type of the first data record corresponding to the first search result [(e.g. see Fey paragraphs 0038, 0039, 0052, 0053 and Figs. 2A and 3) ”An answer box may be provided as a search result, for example, with other search results … An answer box can be formatted based on a category for the answer box. Example categories for answer boxes include weather, financial security information, audio, video, people, places, landmarks, animals, and show times, e.g., movie listings, to name a few. Each of a predefined group of categories can include one or more templates specific to the category. The templates define the type of content in the answer box and the formatting of the content. For example, a template for a weather information answer box may include a predefined ].
Therefore, considering the teachings of Prabhu, Denise and Fey, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add determining that the record type of the first data record matches the particular record type associated with the custom preview definition or selecting, by the server system, the custom preview interface for the first search result based on a record type of the first data record corresponding to the first search result, as taught by Fey, to the teachings of Prabhu and Denise because it allows the search system to provide the content deemed most relevant to the search query in a format that is more easily viewed by the user (e.g. see Fey paragraph 0063).

As for dependent claim 2, Prabhu, Denise and Fey teach the method as described in claim 1 and Prabhu further teaches:
executing, by the server system, at least a portion of the specified code to generate at least a portion of the custom preview interface for the first search result [(e.g. see Prabhu paragraph 0053 and Fig. 3 numeral 310) ”User preferences are determined to customize the layout of search results (block 310). For example, when the search for "National Football League" is performed by a client 104(n), service provider 102(m) may reference search ].
providing, by the server system to the client device, data indicative of the custom preview interface [(e.g. see Prabhu paragraph 0055 and Fig. 3 numeral 312) ”A page of search results is output having the layout specified by the determined preferences (block 312). For example, search preferences 128 determined in response to the search for "National Football League" may specify a plurality of scopes to search, such as web, news and images. The search preferences 128 may further indicate the arrangement of those scopes. For instance, search preferences 128 may indicate that each scope will be on a separate tab and the order of the tabs, such as news then images then web. A variety of options for the content and arrangement of the results as well as other characteristics may be specified by search preferences 128. The service provider 102(m), and in particular the service manger module 110(m), may operate to output a user interface 116 having the search results 112(j) arranged in accordance with the customized layout specified by the search preferences 128. The user interface 116 or data may be communicated to the client 104(n) to output a corresponding user interface 116' via the communication module 118(n)”].

claim 3, Prabhu, Denise and Fey teach the method as described in claim 1 and Prabhu further teaches:
providing, by the server system to the client device, data indicative of the custom preview interface, where the data is usable, by an application on the client device, to render at least a portion of the custom preview interface [(e.g. see Prabhu paragraph 0015, 0044) ”To locate content over the Internet, a user typically interacts with search services (e.g., search engines), such as through use of a browser to navigate to a particular network address … The customized layout, for example, may specify content to include in the search results and arrangement of the content in a search results page; the arrangement of the search results using a single page or a plurality of pages; continuous/infinite scroll or paginated; number and positions for columns and tables; arrangement of the search results using a single column or a plurality of columns; and a plurality of search scopes to include in the search results including the order of the search scopes and arrangement of the search scopes in columns, pages or tabs. Further, for each search scope, the customized layout may specify how corresponding search results are arranged within a column, page or tab corresponding to the scope”].

claim 6, Prabhu, Denise and Fey teach the method as described in claim 1 and Prabhu further teaches:
providing, by the server system to the client device, data indicative of a search interface usable to present the one or more search results [(e.g. see Prabhu paragraph 0052) ”For example, to search for information on the "National Football League" the term "National Football League" or characters "N", "F", "L" may be input and communicated to the service provider 102(m). Then, a search is performed based upon the input characters (block 308). For example, the service provider 102(m) in response to input characters N", "F", "L" may execute a search 108(1) service to perform a search and/or obtain corresponding search results 112(j)”].
wherein the user input is received, from the client device, via the search interface [(e.g. see Prabhu paragraphs 0016, 0046, 0053) ”User preferences are determined to customize the layout of search results (block 310). For example, when the search for "National Football League" is performed by a client 104(n), service provider 102(m) may reference search preferences 128 corresponding to the client 104(n) to determine a customized layout of the search results 112(j) … preferences regarding layout of search results obtained from a search service. The user, for instance, may specify layout of results in terms of linear versus multi-column, paginated or "infinite" scroll, ].

As for dependent claim 7, Prabhu, Denise and Fey teach the method as described in claim 1 and Prabhu further teaches:
providing, by the server system to the client device, data indicative of the custom preview interface for the first search result [(e.g. see Prabhu paragraph 0064 and Fig. 6 numeral 602) ”A user interface is output to display a page of search results having one or more portions to select one or more layout options to customize the displayed search results (block 602). For instance, the exemplary user interface depicted in FIG. 7 may be output in response to a search performed by a client 104(n)”].

Prabhu does not specifically teach receiving, from the client device via the custom preview interface, a request to modify the first data record corresponding to the first search result, in response to the request, the server system modifying one or more fields of the first data record to generate a modified version of the first data record, or Denise teaches:
receiving, from the client device via the custom preview interface, a request to modify the first data record corresponding to the first search result [(e.g. see Denise col 17 lines 43-56 and Fig. 17) ”includes a comment interface control 1750. The comment interface control 1750 enables a user to add a comment to a search result from the list of search results 815 by selecting comment interface control 1750 when the search result is currently selected. For instance, after a user reviews a search result and determines that the user wishes to add a comment related to the user's review of the search result, the user may use the comment interface control 1750 to add a comment to the search result from the list 815. In this regard, the user may store comment information associated with a search result to maintain a record of the user's review and quickly perceive the user's thinking when the user previously reviewed the search result”].
in response to the request, the server system modifying one or more fields of the first data record to generate a modified version of the first data record [(e.g. see Denise col 18 lines 8-14 and Fig. 20) ”based on entry of a comment in connection with a search result. The interface 2000 includes an update to the search results portion 1705. Specifically, the search results portion 1705 has been ].
storing, by the server system, the modified version of the first data record at the server system [(e.g. see Denise col 5 lines 34-41) ”the results and browsing data 530 may include supplemental information (e.g., clipped content, comments, etc.) added to the electronic search results by a user reviewing the search results. In some implementations, the results and browsing data 530 may be received, by the client device 505, from the search provider 590, or may be stored, at least partially, by the search provider 590”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 8, Prabhu, Denise and Fey teach the method as described in claim 7, but Prabhu does not specifically teach further comprising: subsequent to modifying the one or more fields of the first data record, providing, by the server system to the client device, data indicative of the custom preview interface that depicts the modified version of the first search result.  However, Denise teaches:
further comprising: subsequent to modifying the one or more fields of the first data record, providing, by the server system to the client device, data indicative of the custom preview interface that depicts the modified version of the first  ”based on entry of a comment in connection with a search result. The interface 2000 includes an update to the search results portion 1705. Specifically, the search results portion 1705 has been updated to include a comment indicator 2010 displayed in association with Result 5. The comment indicator 2010 provides a visual indication to a user that Result 5 is associated with a comment”].
The motivation to combine is the same as that used for claim 1.

As for independent claim 11, Prabhu, Denise and Fey teach a non-transitory computer-readable medium.  Claim 11 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 12, Prabhu, Denise and Fey teach the medium as described in claim 11; further, claim 12 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Prabhu, Denise and Fey teach the medium as described in claim 11; further, claim 13 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

claim 14, Prabhu, Denise and Fey teach the medium as described in claim 11; further, claim 14 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 15, Prabhu, Denise and Fey teach the medium as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 16, Prabhu, Denise and Fey teach a system.  Claim 16 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 17, Prabhu, Denise and Fey teach the system as described in claim 16; further, claim 17 discloses substantially the same limitations as claim 6.  Therefore, it is rejected with the same rational as claim 6.

As for dependent claim 18, Prabhu, Denise and Fey teach the system as described in claim 16; further, claim 18 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 19, Prabhu, Denise and Fey teach the system as described in claim 18; further, claim 19 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (US 2008/0235608 A1) in view of Denise (US 7,797,635 B1) and further in view of Fey et al. (US 2015/0160806 A1), as applied to claim 1 above, and further in view of Kimchi et al. (US 2012/0226995 A1).

As for dependent claim 4, Prabhu, Denise and Fey teach the method as described in claim 3, but do not specifically teach wherein at least a portion of the data includes an API call to a third-party service.  However, in the same field of invention, Kimchi teaches:
wherein at least a portion of the data includes an API call to a third-party service [(e.g. see Kimchi paragraph 0025) ”Thus, the search of the Internet may discover website(s) such as the third party website 114 (third party, in that it is distinct from the client device 102 and the search service 112). The third party website 114 may include customizable content 116. The customizable content 116 may include raw content 118 (e.g., text, images, audio, video, multimedia and/or other data). Additionally, the customizable content 116 may include a framework 120 upon which the raw content 118 may be organized. The framework 120 may include information that formats and/or arranges the content in one or more required or optional manners”].
.

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Prabhu (US 2008/0235608 A1) in view of Denise (US 7,797,635 B1) and further in view of Fey et al. (US 2015/0160806 A1), as applied to claim 1 above, and further in view of No et al. (US 8,966,440 B2).

As for dependent claim 9, Prabhu, Denise and Fey teach the method as described in claim 1, but do not specifically teach wherein the server system is a multi-tenant server system, and wherein the specified code is usable to generate the custom preview interface for users associated with a first tenant of the multi-tenant server system.  However, in the same field of invention, No teaches:
wherein the server system is a multi-tenant server system, and wherein the specified code is usable to generate the custom preview interface for users associated with a first tenant of the multi-tenant server system [(e.g. see No col 1 line 60 – col 2 line 9, lines 30-60) ”In practice, the different tenants often have different types of data and/or different relationships between data that they would like to maintain ].
Therefore, considering the teachings of Prabhu, Denise, Fey and No, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the server system is a multi-tenant server system, and wherein the specified code is usable to generate the custom preview interface for users 

As for dependent claim 10, Prabhu, Denise, Fey and No teach the method as described in claim 9 and Prabhu further teaches:
wherein the user providing the custom preview definition and the particular user submitting the search query are different users that are both associated with the first tenant [(e.g. see Prabhu paragraphs 0060, 0062) ”a user may share or publish their preferences by providing the theme file to another user or uploading the theme file to a public or shared location (e.g., a theme site). For example, a first user Bob may create a theme file including a customized layout for search results 112(j) and provide the theme file to a friend Adam … once Adam has selected the theme provided by Bob as his own, the results of subsequent searches performed by Adam may be arranged in accordance with the custom layout specified by theme file which Bob exported”].

As for dependent claim 20, Prabhu, Denise and Fey teach the system as described in claim 16; further, claim 20 discloses substantially the same limitations as claim 9.  Therefore, it is rejected with the same rational as claim 9.

Response to Arguments
Applicant's arguments, filed 29 March 2021, have been fully considered but they are not persuasive.

Applicant argues that [“the cited references fail to disclose ‘selecting .. the custom preview interface’ … [and the determining step].” (Pages 8-11).].

The argument described above, in paragraph number 10, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2010/0131491 A1 issued to Lemaire et al. on 27 May 2010.  The subject matter disclosed therein is pertinent to that of claims 1-4 and 6-20 (e.g. specific display format for specific display results).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174